“AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Pagelofl ~

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vy. (For Offenses Committed On or After November 1, 1987)

Francisco Javier Amador-Orellana Case Number: 3:20-mj-20249

Sandra Corine 1.
Defendant's Attorney

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 94090298
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint ban od
C1 was found guilty to count(s) SGuricah Mei? EA awa
after a plea of not guilty. See
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor). 1
[] The defendant has been found not guilty on count(s) /
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the 1e custody of the United States Bureau of Prisons to be

imprisoned for a term, of:
|

 

A TIME SERVED — 2 days

] Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

LJ Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States ‘Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change j in the defendant's economic circumstances.

Monday, February 3, 2020°
Date of Imposition of Sentence

Received — yok a AEE

DUSM HONORABLE BARRY M. KURREN
| UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | 3:20-mj-20249

 
